Title: To Thomas Jefferson from John M. Pintard, 21 March 1793
From: Pintard, John Marsden
To: Jefferson, Thomas


Madeira, 21 Mch. 1793. The Hope of London, a British privateer, arrived today. The captain reports that when he left Portsmouth fourteen days ago rumors were current that the American minister at Paris had been murdered, that Dumouriez had shot himself after being defeated by the Prussians, and that France had declared war on Spain and Portugal. The merchant to whom this ship was sent has no newspaper confirming the minister’s death, which is said to have been inflicted by the King’s friends, and he leaves TJ to judge the reliability of the report. The privateer captured a French ship bound from Toulon to L’Orient laden with oil, rice and wine, and an English ship previously taken by the French; both prizes are expected daily. French privateers cover the seas and have captured many valuable British ships. He will write whenever he has news of interest.
